J   -S06038-17

NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                           IN THE SUPERIOR COURT OF
                                                             PENNSYLVANIA
                         v.

LARON PHILMORE

                                   Appellant               No. 2758 EDA 2015


                 Appeal from the Judgment of Sentence April 4, 2005
      in   the Court of Common Pleas of Philadelphia County Criminal Division
                          at No(s): CP-51-CR-0306321-2004

BEFORE: MOULTON, RANSOM, and FITZGERALD,* JJ.

MEMORANDUM BY FITZGERALD, J.:                                FILED MAY 08, 2017

           Appellant,   Laron D.     Philmore, appeals nunc pro tunc from the

judgment of sentence entered            in the Philadelphia County Court of Common

Pleas following a       jury trial and his convictions for voluntary manslaughter,'
carrying      a   firearm without   a   license,2 and carrying firearms on   a   public

street.3       Appellant pleaded guilty to persons not to possess firearms.4

Appellant challenges the weight and sufficiency of the evidence. We affirm.

           The trial court summarized the procedural history of this case as

follows:

*   Former Justice specially assigned to the Superior Court.

'   18 Pa.C.S. § 2503.

2   18 Pa.C.S. § 6106.

3   18 Pa.C.S. § 6108.

4   18 Pa.C.S. § 6105.
J   -S06038-17

           On April 4, 2005, [the trial court] sentenced
                                                  [Appellant] to
           a total term of seven (7) to fourteen (14) years of
           imprisonment.

                direct appeal was filed on [Appellant's] behalf. His
               No
           judgments of sentence, therefore, became final on May 4,
           2005.

              On January 6, 2006, [Appellant] timely filed a pro se
           [Post Conviction Relief Act] PCRA Petition. Earl Kaufmann,
           Esquire, was subsequently appointed to represent
           [Appellant]. Attorney Kaufmann filed a Finley[5] letter
           stating that in his professional opinion, the issues raised by
           [Appellant] in his pro se petition were without merit and
           did not entitle [him] to relief. Having concluded that there
           were no other issues that could be raised on behalf of
           [Appellant], Attorney Kaufmann sought and was
           subsequently granted permission to withdraw as counsel.

              Thereafter, Lee Mandell, Esquire, was appointed to
           represent [Appellant.] Attorney Mandell filed an amended
           PCRA Petition on [Appellant's] behalf.      In his Amended
           Petition, [Appellant] sought PCRA relief in the form of
           reinstatement of his direct appellate rights nunc pro tunc.

               On August 18, 2015, [Appellant's] motion to file an
           appeal nunc pro tunc was heard and granted.          On
           September 11, 2015, [Appellant], through his counsel,
           filed a timely Notice of Appeal Nunc Pro Tunc.

               On February 26, 2016, this court ordered counsel       for
           [Appellant] to file a Concise Statement of Matters
           Complained of on appeal pursuant to Pa.R.A.P. § 1925(b).
           On March 14, 2016, [Appellant] filed a Statement of
           Matters Complained of on Appeal.

Trial Ct. Op., 5/25/16, at 1-2 (footnote omitted).         The trial court filed   a


responsive opinion.

        Appellant raises the following issues for our review:

5   Commonwealth v. Finley, 550 A.2d 213        (Pa. Super. 1988) (en banc).



                                       -2
J   -S06038-17

          1. Is [Appellant] entitled to an Arrest of Judgment on the
          charge of Voluntary Manslaughter and any related charges
          where the evidence is insufficient to sustain the verdict
          and where the Commonwealth did not prove beyond a
          reasonable doubt that [Appellant] had failed to act in self-
          defense?

          2. Is [Appellant] entitled to a new trial where, as here, the
          greater weight of the evidence does not support the
          verdict?

Appellant's Brief at 3.

        As a prefatory matter, we consider whether Appellant has waived his

sufficiency of the evidence claim. Appellant's sufficiency argument consists

of the following, reproduced verbatim.

          In ruling on a sufficiency claim, all of the evidence must be
          read in the light most favorable to the Commonwealth and
          the Commonwealth is entitled to all reasonable inferences
          arising there from. Commonwealth v. Boyle, 368 A.2d
          661 (Pa. 1977). If, under the standard, the evidence is
          not sufficient to sustain the charge, the [c]ourt is required
          to dismiss the case and discharge the defendant.
          Commonwealth v. Poindexter, 375 A.2d 384, aff'd 399
          A.2d 390 (Pa. 1979).[6] Most obviously, the due process
          clause protects the accused against conviction except upon
          proof beyond a reasonable doubt of every fact necessary
          to constitute the crime with which he is charged. See, In
          Re: Winship, 397 U.S. 358 (1970).                  While the
          Commonwealth is entitled to all reasonable inferences
          arising from the evidence there is no statutory authority or
          case law which would provide the Commonwealth with the
          benefit of unreasonable inferences.

          Here, the greater weight of the evidence only places
          [Appellant] on the street at the time he shot the victim.
          However, the evidence does not establish, other than by

6    We note that the Pennsylvania Supreme Court reversed this Court in
Poindexter. See id. at 391.


                                      -3
J   -S06038-17

           what [Appellant] himself told the [c]ourt, what occurred
           that lead [sic] to the shooting. [Appellant] claimed that he
           shot in self-defense. The Commonwealth could not refute
           that. Accordingly, the greater weight of the evidence
           supports [Appellant's] claim that he shot in self-defense
           and the greater weight of the evidence supports the fact
           that the Commonwealth did not prove beyond a
           reasonable doubt that [Appellant] had failed to act in self-
           defense. Thus, [Appellant] must be awarded a new trial as
           the verdict is not supported by the greater weight of the
           evidence.

Appellant's Brief at 9-10.

        In Commonwealth v. Johnson, 985 A.2d 915 (Pa. 2009), our

Supreme Court opined:           "[W]here an appellate brief fails to provide any

discussion of    a   claim with citation to relevant authority or fails to develop the

issue in any other meaningful fashion capable of review, that claim is

waived." Id. at 924 (citation omitted). The argument section of Appellant's

brief fails to mention, let alone discuss, any of the elements of the offenses

for which the evidence           is   insufficient.   Appellant fails to provide any

discussion of the sufficiency of the evidence with citation to legal authority.

See id. Therefore, this issue         is   waived. See id.

        Appellant's second issue, viz., that the "greater weight of the evidence

does not support the verdict" is not addressed in the argument section of his

brief. See Pa.R.A.P. 2119(a) (stating that our Appellate Rules mandate that

an appellant must develop an argument with citation to and analysis of

relevant legal authority).       See also Commonwealth v. Nelson, 567 A.2d

673, 676 (Pa.          Super.   1989)       (stating that we   must deem an issue



                                               -4
J   -S06038-17

abandoned, and therefore waived, where it has been identified on appeal but

not properly developed      in   the appellant's brief).   We find   this issue

abandoned and waived. See id.

        Accordingly, we affirm the judgment of sentence.

        Judgment of sentence affirmed.

Judgment Entered.




J    seph D. Seletyn,
Prothonotary

Date: 5/8/2017




                                       -5